CHARLES J. SCHUCX, Judge.
Claimant Arzana M. Ward asks reimbursement for damages occasioned to a water well located on her premises near Reeds-ville, West Virginia, and caused by a certain state road commission maintenance crew turning or diverting surface water from a roadside ditch on to the property of claimant, which water so turned or diverted, polluted the water well of claimant, located on her property as aforesaid, and she was unable to use the said well for a period of six months. The record seems to clearly indicate that it was the negligence of the said maintenance crew in turning the surface water from the road in and onto the property and well of the claimant that caused the said well to become polluted and the water unfit for use.
The state road commission does not contest the claimant’s right to an award in the sum of $50.00, in full for the damages aforesaid, and concurs in the claim for that amount; the claim is approved in the'amount of $50.00 by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted and are of the opinion that it should be entered as an approved claim; and an award is hereby made in the sum of fifty dollars ($50.00).